Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed April 6, 2021 have been fully considered but they are not persuasive. 
The Applicant contends that Pullman’s second safety switching module (110) does not receive a signal fed from the first safety switching module via 74 (Remarks, page 10).  The Applicant has misunderstood the art rejection.  The Non-Final Rejection (last paragraph of page 5) indicates the progression of the switch off signal from 74 (above 50) into the first safety switching module.  This same action (switch off at the 74 above 50) causes the second safety switching module (110) to turn off.  This hierarchical structure is clearly visible in figure 5.  
The Applicant’s only argument concerns the switch 74 immediately to the left of the Pullman second safety switching module (110).  The art rejection did not intend to refer to this switch in the art limitation analysis of the first safety switching module “configured to feed a second control signal to the second safety switching module to deactivate the second safety switching module”.
Any misunderstanding that would have come from the citation to “switch off signal from 74” could have been remedied by observing Pullman figure 5.  The figure clearly shows that the first safety switching module (50) forwards its deactivation to the second safety switching module (110).  

It is also noted that the Applicant has not addressed the claim 13 objection.
Claim Objections
Claim 1 is objected to because:
the string of wherein clauses (within the last 6 paragraphs) should be more clearly organized.  The gradual additions of wherein clauses has resulted in scattered limitations and made the claim difficult to read.  These wherein clauses interchange between defining the second and third safety switching modules.  Limitations directed to the second safety switching module should be kept together and same for those directed to the third module.  
the wherein clauses seek to add structural limitations into the claim – these limitations should be added to the “a second safety switching module” limitation (lines 5-6), where the  second module is originally introduced and defined as having “a second switching signal output”.  If the second safety switching module has other inputs and outputs, then they should all be defined in the claim location. 
Regarding the third to last paragraph – the limitation of “a switching signal input configured to receive a control signal” is redundant to the limitation in the 
Claim 13 is objected to because it is unclear why the claim phrases the first or second module and providing voltage to the first or third module.  It would appear that the first or second module would provide a voltage to the first or second module (themselves) or to the second or third module (the next one downstream).  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pullman (US 2003/0011250) in view of Abe (US 7,610,119).
With respect to claim 1, Pullman discloses a modular safety switching apparatus (fig 4-5; par 54-68) for controlling a plurality of electrical 5devices.  As will be addressed below, Pullman discloses two switching modules in figure 5.  Pullman does not 
At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Pullman’s figure 5 disclosure to include an additional (third) switching module).  The motivation for doing so would have been the simple duplication of parts.  MPEP §2144.04(VI)(B).  Pullman already discloses two switching modules and their hierarchical system.  Adding a third, to be placed “downstream” of the second, is within the level of ordinary skill in the art.  This duplicated third switching module would have electrical connections to the second switching module that are identical to how the second switching module is connected to the first.
For the purpose of the art rejection, citations to the third switching module will use the reference numerals of the second switching module with a single quotation mark (‘).  Addressing the obviousness of adding a third module before presenting the analysis of the entire claim is for clarity (so that the body of the claim isn’t broken down into disconnected portions). 
Pullman teaches the apparatus comprises: 
a first safety switching module (50) comprising a first switching signal output (to control 122) configured to control a first electrical device (124);  
10a second safety switching module (110) comprising a second switching signal output (to control 80) configured to control a second electrical device (84);
a third safety switching module (110’) comprising a third switching signal output (to control 80’) configured to control a third electrical 25device (84’); and 

a second connection element (wires between the output of 110 and 110’) configured to electrically connect the second safety switching module to the third safety switching module, 
15wherein the second safety switching module is downstream in signal transmission to the first safety switching module (see fig 5), and wherein the first safety switching module is configured to be deactivated in response to receiving a first control signal (a switch off signal from the topmost 74 causes the BJT 60 to turn off, its output to go LOW, current to be removed from the relay winding 112, and switch contacts 126 to open) and is further configured to feed a second control signal to the second safety switching module to 20deactivate the second safety switching module (par 67-68; when first module 50 to turns off, its output is sent to 110, which then causes the BJT 60 [within 110] to turn off, its output to go LOW, current to be removed from relay winding 80, and switch contacts 82 to open), and
wherein the third safety switching module (110’ in the modified fig 5) is downstream in signal transmission to the first and second safety switching modules, and wherein the second safety switching module is configured to receive a third control signal (from the switch 74 to the top-left of 110) and to be deactivated in response to receiving either one of the second control signal (from the output of 50) or the third control signal (from its switch 74; see par 59), and is further configured to feed a fourth control signal to the third safety switching module to deactivate the third safety switching module (par 67-68; in the obviousness analysis, the two outputs from 110 [76, 78] would feed into the third module 110’); 
wherein the second safety switching module comprises a switching signal input (left side of 110) configured to receive a control signal for deactivation of the second safety switching module (110 includes an input for receiving a signal from the 74 to its immediate upper-left);
wherein the second safety switching module further comprises a control signal input (the top of 110; wherein the output of 50 feeds into 110) configured to receive the second control signal from the first safety switching module; 
wherein the second safety switching module is configured to be deactivated in response to receiving the second control signal from the first safety switching module (par 67) via the control signal input of the second safety switching module along with the deactivation of the first safety switching module regardless of which signal is fed to the switching signal input of the second safety switching module (par 67-68; the hierarchy of the modules lets the first module shut down the second module regardless of the state of the second module’s associated switch 74).
Pullman discloses a hierarchical safety switching system (120) that includes daisy-chained modules.  If the third safety switch of the third module is activated, then only the third machine is deactivated.  If the safety switch of the second module is activated, then both the second and third machined are deactivated.  If the safety switch of the first module is activated, then all three machines are deactivated.  The last wherein clause does not distinguish from this functionality. 

Pullman discloses the first module feeds a control signal to the second module to cause it to disconnect its load.  Thus, modified Pullman would include the second module feeding a fourth control signal to the third module (110’) to cause it to turn off its BJT, remove current from its relay windings, and open its relay contacts to disconnect its load.  
Pullman does not expressly disclose feedback signals.  Abe discloses daisy chained safety modules (fig 1, 3; col. 4-6), comprising three modules (4, 5, 5; or 5, 5, 5) connected together in a daisy chain via connection elements (6 or 11).  Abe further discloses the third module (5) is configured to feed a feedback signal to the second module via a second connection element and the second module is configured to feed the feedback signal to the first safety module via a first connection element (col. 6, lines 40-53). 
Abe figure 1 shows three daisy chained modules.  Abe discloses that there can be up to five modules (5), so the three claimed modules can be art limitation mapped to one advanced (4) and two expansion (5) units or to three expansion units.  Abe discloses that each module is configured to send a feedback signal to its upstream module via the connecting element (6 or 11).

With respect to claim 3, Pullman discloses the modular safety switching apparatus comprises a support element (see below), and wherein the second safety switching module is arranged on the support element between the first safety switching module and the 5third safety switching module.  
Modified Pullman discloses three switching modules.  These modules are held in place.  They are either placed on the floor, a table, or some other surface that keeps them from moving.  The Pullman modules aren’t allowed to drift away from each other (severing the cables between them) or toward each other (banging into other modules and causing damage).  This obvious surface, on which the modules are placed, is interpreted as the “support element”.  It can be the floor, a table, the Earth, or any other surface on which the modules are placed.

Pullman figure 5 takes switching modules (50, 110) and adds a cable between them.  Thus, the modules can be disconnected by removing the cable.  This satisfies the limitation of “detachably connected”.
With respect to claim 5, Pullman discloses 15the connection element is part of the first safety switching module or the second safety switching module (see below) and the second connection element is part of the second safety switching module or the third safety switching module (see below).
Pullman obviously discloses the three switching modules and the two connection elements between them.  Labeling the connection elements as “part of” one module or the other does not change the structural configuration or electrical functionality of the Pullman system.  Labeling a wire as “part of” a module is simply a naming scheme.  It does not require any modifications to the figure 5 embodiment. 
With respect to claims 6-7, Pullman discloses 20 the third safety switching module or the third safety switching module is configured as a contact extension module (obvious renaming).  
The claim does not recite any narrowing structure for how the numbered switching modules would be further modified to become a contact extension module.  The claims have not been amended to address this breadth and the applicant has not provided any remarks to clarify the meaning of the claim.
 Since there is no narrowing structure, the contact extension module is defined by the structure of claim 1.  As the combination teaches the configuration of the modules of claim 1, it is proper to label the combination’s third module as having the recited name of claims 6-7. 
With respect to claim 8, Pullman discloses the contact extension module comprises a contact bridge (any component within 110’).  Claim 8 simply names a “contact bridge” without any recitation of what it is, where it is located, or what it does.  Any of the boxes within 110’ can be labeled as a “contact bridge”.
With respect to claim 9, Pullman discloses the first safety switching module comprises a control signal output (76, 78; where the connection element intersects with 50) and wherein the connection element is configured to electrically connect the 5control signal output of the first safety switching module to the control signal input of the second safety switching module (shown in fig 5; discussed in par 65-67).  
With respect to claim 10, Pullman discloses: 

wherein the second safety switching module is configured to feed a second switching signal to the second switching signal output of the second safety switching module based on the switching signal fed to the first switching signal output (par 67) and the third switching signal fed 15to the switching signal input of the second safety switching module (from 74 adjacent to 110).  
With respect to claim 11, Pullman discloses the second safety switching module comprises a safety logic element configured to link the third switching signal fed to the first switching signal output to 20the switching signal fed to the switching signal input of the second safety switching module by means of a logical AND operation or a logical OR operation in order to generate the second switching signal to be fed to the second switching signal output (par 67).
Pullman discloses that the second switching module disconnects is load in response to either a signal from the first module or a signal from its switch 74 (par 67).  This indicates a logical OR operation.  It is noted that the claim defines an AND or OR “operation”.  The claim does not actually define the structure to carry out this operation (i.e. there are no logic “gates”).
With respect to claim 12, Pullman discloses .25the first control signal is of single-channel or dual-channel physical form (see fig 5).  The first module (50) receives a first 
With respect to claims 13 and 17, Pullman discloses one of the first or second safety switching modules comprises a power supply device to supply voltage to the first or third safety switching modules of the modular safety switching apparatus (par 52).
The Pullman loads are powered from a source (not shown in the figures) via relays 82 and 126.  The safety switching modules (any or all) are interpreted as comprising this power source.  The “or” in the claim means that only one of the two options needs to be shown in the reference. Pullman discloses that the first module comprises a power supply to supply voltage to itself.  The “or” in the claim means that it is not required to show how the first or second modules would supply a voltage to the third module.
With respect to claim 14, Pullman discloses wherein the power supply device comprises an external supply voltage input (the positive voltage potential) and an external reference voltage input (ground).  Pullman inherently powers its loads. Thus, the source that does so is interpreted as being part of any one (or all) of the switching modules.  The source has a positive voltage rail and a ground reference rail.  These are art limitation mapped to the claimed “inputs”. 
With respect to claim 15, Pullman discloses 5the connection element (lines connecting 50 and 110) comprises a first and second internal supply voltage connection (the two sides of the line connected to 76) and a first and second internal reference voltage connection (the two sides of the line connected to 78). Claim 15 depends from 
With respect to claim 18, Pullman and Abe combine to disclose the apparatus necessary to complete the recited method steps, as discussed above in the art rejection of claim 1.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pullman in view of Abe and Kawazu (US 7,242,116).
Pullman discloses the supporting element, but does not expressly disclose a DIN rail.  Kawazu discloses that safety switching modules are known to be supported on a DIN rail (col. 9, lines 41-46).
The combination and Kawazu are analogous because they are from the same field of endeavor, namely safety switching systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Pullman to include a DIN rail, as taught by Kawazu.  The motivation for doing so would have been to use a commonly known and used supporting structure.  MPEP §2143(B).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/           Primary Examiner, Art Unit 2836